Citation Nr: 0522036	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-09 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for cervical 
degenerative disc disease, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the Navy 
from August 1969 to September 1973.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In October 2003, the Board remanded this appeal for 
additional development.  The appeal has been returned to the 
Board for further appellate action.

The Board notes that a claim for entitlement to a total 
disability rating based on individual employability due to 
service-connected disabilities (TDIU) was originally on 
appeal.  In an April 2005 rating decision, the RO granted 
entitlement to a TDIU rating, effective from June 2004 on the 
basis that the veteran had been working before then.  The 
veteran was informed that this was a grant of this issue on 
appeal; he has not expressed any disagreement with this.  
Consequently, the issue of entitlement to a TDIU rating is no 
longer before the Board on appeal.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2. The veteran's service-connected disability of cervical 
degenerative disc disease is pronounced, manifested by 
chronic pain, muscle spasm, moderate limitation of motion, 
foraminal stenosis, and radiculopathy of the left upper 
extremity that equates to no more than mild incomplete 
paralysis of the ulnar nerve. 

3.  There is no evidence of ankylosis in the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular disability rating 
of 60 percent for the veteran's service-connected disability 
of cervical degenerative disc disease are met pursuant to 
rating criteria in effect prior to September 23, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes 5010, 5290, 5293 (2002).  

2.  The criteria for an increased schedular disability rating 
in excess of 60 percent for the veteran's service-connected 
disability of cervical degenerative disc disease are not met 
pursuant to the rating criteria in effect from September 23, 
2002 to September 25, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.25, 4.71a, 4.120, 4.124a, Diagnostic Codes 
5010, 5290, 5293, 8516 (2003); 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

3.  The criteria for an increased schedular disability rating 
in excess of 60 percent for the veteran's service-connected 
disability of cervical degenerative disc disease are not met 
pursuant to the rating criteria in effect from September 26, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.71a, 4.120, 4.124a, Diagnostic Codes 5243, 8516 (2004); 69 
Fed. Reg. 32449 (Jun. 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Entitlement to Increased Evaluation - Cervical Spine 
Disability 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

An April 1974 rating decision granted service connection for 
traumatic arthritis of the cervical spine effective from 
September 1973.  This disability was evaluated at 10 percent 
from September 1973 until a December 1998 rating decision 
assigned a 20 percent evaluation, under Diagnostic Code 5010-
5290, effective from April 23, 1998.  A December 1991 rating 
decision recharacterized the service-connected disability as 
traumatic arthritis and herniated nucleus pulposus of the 
cervical spine with left radiculopathy.  The veteran appealed 
the September 2000 rating decision that continued the 20 
percent rating, which has remained in effect to the present.  

During the course of the appeal, in an April 2005 rating 
decision, the veteran's disability was recharacterized as 
cervical degenerative disc disease, and the rating was 
continued as 20 percent under Diagnostic Codes 5290 - 5243.  
In addition, the veteran was assigned a separate 10 percent 
rating for cervical radiculopathy affecting the left upper 
extremity associated with cervical degenerative disc disease 
under Diagnostic Code 8516, effective from September 26, 
2003.  The appeal for a higher rating remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran contends that his service-connected cervical 
spine disability is more severe than currently evaluated, and 
that an increased evaluation should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
supports the assignment of an increased rating of 60 percent, 
pursuant to the rating criteria in effect prior to September 
23, 2002, but that the revised rating criteria do not support 
assignment of a disability evaluation higher than 60 percent.

The criteria for evaluating cervical spine disabilities were 
changed during the pendency of this appeal.  The schedule for 
rating disabilities of the spine was revised effective on 
September 23, 2002 and on September 26, 2003.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  In addition, a correction to 
the regulation published in 2003 was published in June 2004.  
See 69 Fed. Reg. 32449 (Jun. 10, 2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Criteria in Effect Prior to September 23, 2002

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Under the version of Diagnostic Code 5290 in effect prior to 
September 22, 2002, a 30 percent evaluation was assigned for 
severe limitation of motion of the cervical spine.  A 20 
percent rating was assigned for moderate limitation of 
motion.  A 10 percent rating was assigned for slight 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  Multiple VA physical therapy consultation notes 
dated from 1999 to 2001 listed the veteran's cervical spine 
range of motion as flexion - 15 degrees, extension - 50 
degrees, right and left lateral flexion - 20 degrees, and 
right and left rotation - 50 degrees and indicated that 
treatment would only provide "minimal temporary pain 
relief".  A January 2000 VA examination report listed the 
veteran's cervical spine range of motion as flexion - 50 
degrees, extension - 30 degrees, right rotation - 60 degrees, 
and left rotation - 60 degrees.  A June 2004 VA physical 
therapy consultation note listed the veteran's cervical spine 
range of motion as flexion - 35 degrees, extension - 65 
degrees, right lateral flexion - 40 degrees, left lateral 
flexion - 35 degrees, and right and left rotation - 70 
degrees.  A February 2005 VA examination report listed the 
veteran's cervical spine range of motion as flexion - 30 
degrees, extension - 30 degrees, right and left lateral 
flexion - 45 degrees, and right and left lateral rotation - 
60 degrees.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran could be said to 
suffer from moderate limitation of motion of the cervical 
spine.  This would not support more than the current 20 
percent rating for cervical degenerative disc disease.

Because the veteran's service-connected disability has been 
characterized as including disc disease since the early 
1990s, the Board will consider whether the rating criteria 
for intervertebral disc syndrome, Diagnostic Code 5293, would 
provide a basis for assignment of a higher rating.  Under the 
version of Diagnostic Code 5293 in effect prior to September 
23, 2002, a 20 percent rating is warranted when the veteran 
suffers from moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In this case, the Board finds that the veteran's cervical 
spine symptomatology meets or more nearly approximates the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002).  
Evidence of record, including multiple VA examination, 
treatment and MRI reports, clearly shows that the veteran's 
symptomatology equates to pronounced intervertebral disc 
disease with persistent symptoms compatible with neuropathy 
including characteristic pain and demonstrable muscle spasm, 
or other neurological findings appropriate to site of the 
diseased disc.  Radiculopathy has been considered part of the 
service-connected disability since the early 1990s.

VA treatment notes dated in April 1997 indicated that the 
veteran suffered from cervical disc disease.  In a July 1998 
VA examination report, the examiner listed a diagnosis of 
intervertebral cervical disk disease and referred to a prior 
MRI report which showed that the veteran had a herniated disc 
at C5-6 with spinal stenosis.  The veteran complained of 
chronic neck pain and sharp, radiating pain in both arms with 
numbness of the hands.  The examiner stated that the left 
upper extremity exhibited pain, stiffness, lack of endurance, 
weakness, fatigability, variable decreased sensation, and 
total numbness on abduction.  A January 2000 VA radiology 
report and July 1998 MRI report both showed degeneration of 
the C5-6 disc space and 50 percent encroachment on the right 
C5-6 neural foramen by hypertrophic spur.  In addition, a 
January 2000 VA examination report showed cervical paraspinal 
muscle spasm and radiating pain in upper extremities.  An 
August 2001 MRI report showed desiccation of all cervical 
intervertebral discs, ventral and dorsal osteophytes, diffuse 
bulging at C5-6 level with small ventral impression upon the 
thecal sac, and moderate bilateral narrowing of the neural 
foramina secondary to uncinate hypertrophy.  An April 2003 
MRI report showed slight straightening of normal cervical 
lordosis with diffuse disc desiccation in the cervical spine.  

A private MRI report dated in April 2004 showed 
intervertebral disc space loss at C5-6, mild facet 
arthropathy and small herniated disc at C2-3, joint 
hypertrophy with mild neural foraminal encroachment at C3-4, 
moderate facet arthropathy and hypertrophy with bilateral 
neural foraminal encroachment at C4-5, broad based disc 
protrusion with stenosis and encroachment at C5-6, and 
minimal central disc bulge with slight ventral effacement of 
the thecal sac at C6-7.  An April 2004 private treatment note 
indicated that the veteran suffered from current neck pain 
that carries significant disability with risk in regard to 
his profession and significant pain.  A February 2005 VA 
examination report noted that the veteran had undergone 
numerous conservative therapies but no surgical intervention.  
The examiner indicated that the veteran's upper extremities 
had full strength, normal reflexes, no objective weakness, 
and pain that radiated to the ulnar part of the extremity.  
The veteran tested positive during a Spurling maneuver and it 
was noted that the test reproduces radicular pain in upper 
extremities secondary to foraminal stenosis.  A March 2005 VA 
radiology report listed an impression of prominent 
degenerative disc disease at C5-C6 with secondary 
hypertrophic degenerative arthritic changes anterolaterally.  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of limitation of 
function due to pain attributable to this cervical spine 
disability to the extent that would support the assignment of 
a rating higher than 60 percent.  A rating higher than 60 
percent would require disability due to pain that would be 
equivalent to complete bony fixation (ankylosis) of the spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) (Diagnostic Code 
5286) or, residuals of fracture of vertebra with cord 
involvement, bedridden, or requiring long leg braces 
(Diagnostic Code 5285).  The veteran's disability under 
consideration here involves only the cervical segment of the 
spine and does not involve ankylosis or fracture, nor is the 
veteran bedridden, nor does he require braces.  In fact, in 
the January 2000 VA examination report, the examiner 
indicated that the veteran did not demonstrate any excessive 
fatigability after repetitive upper extremity motion and 
noted that the veteran could perform light sedentary 
employment.  After considering the effects of the pain, 
weakness, and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating higher than 60 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Other Diagnostic Codes for the cervical spine, which might 
provide for a higher disability rating, are not applicable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2002).  It is not shown that the veteran's service-connected 
cervical spine disability includes symptoms of ankylosis or 
fracture of the spine.

Criteria in Effect from September 23, 2002 to September 25, 
2003

As the Board has assigned the veteran a 60 percent rating 
pursuant to the criteria in Diagnostic Code 5293 in effect 
prior to September 2002, the Board will next consider whether 
a rating higher than 60 percent would be supported by the 
change in rating criteria effective in September 2002.  

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  The revised rating criteria are not more 
favorable in this case.  In this case, the veteran has 
already been assigned a 60 percent evaluation for his 
cervical spine disability and a higher evaluation is not 
available based on incapacitating episodes.  Under the 
revised version of Diagnostic Code 5293, effective September 
23, 2002, ratings between 10 and 60 percent are provided for 
intervertebral disc syndrome on the basis of the frequency 
and duration of incapacitating episodes during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).  Thus, a higher schedular rating would 
not be available on this basis.  

The possibility for a higher rating might exist using Note 
(2) of Diagnostic Code 5293, which provided that, when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Note (1) defined "chronic orthopedic and neurologic 
manifestations" to mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In terms of orthopedic manifestations, limitation of motion 
of the cervical spine is rated under Diagnostic Code 5290.  
Limitation of motion of the cervical spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  As discussed at length above, resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran could be said to suffer from no more than moderate 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5290, this would only warrant a 20 percent disability 
evaluation for limitation of motion of the cervical spine.  

The compensable neurologic manifestations attributable to the 
veteran's cervical spine disability have been separately 
rated by the RO, effective from September 26, 2003,  
according to the degree of impairment of the ulnar nerve.  As 
the January 2000 VA examination report indicated that the 
veteran is right-handed dominant, the neurologic 
manifestations attributable to the veteran's cervical spine 
disability will be rated as impairment of the minor upper 
extremity for the left upper extremity.  See 38 C.F.R. § 4.69 
(2004).  For diseases of the peripheral nerves, disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve. The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a (2004).

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  Complete paralysis of the ulnar nerve is rated as 
50 percent disabling in the minor upper extremity.  Severe 
incomplete paralysis in the minor upper extremity is rated as 
30 percent disabling; moderate incomplete paralysis in the 
minor upper extremity is rated as 20 percent disabling; and 
mild incomplete paralysis in the minor upper extremity is 
rated as 10 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).  Disability ratings for diseases 
of the ulnar nerve under Diagnostic Code 8516 are based on 
relative loss of function of the involved extremity with 
attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (2004).

The Board finds that the compensable neurological 
manifestations attributable to the veteran's cervical spine 
disability equate to no more than mild incomplete paralysis 
under Diagnostic Code 8516.  

In a July 1998 VA examination report, the veteran complained 
of chronic neck pain and sharp, radiating pain in both arms 
with numbness of the hands.  The examiner stated that the 
left upper extremity exhibited pain, stiffness, lack of 
endurance, weakness, fatigability, variable decreased 
sensation, and total numbness with in abduction.  A July 1998 
MRI report showed narrowing of the left neural foramen and 
lateral recess secondary to a spur at C5-6.  In addition, a 
January 2000 VA examination report showed cervical paraspinal 
muscle spasm and radiating pain in upper extremities.  The 
report listed a clinical impression of cervical degenerative 
disc disease with mild left upper extremity C-6 
radiculopathy.  A February 2005 VA examination report noted 
that the veteran had undergone numerous conservative 
therapies but no surgical intervention.  Evidence of record 
shows that the veteran declined spinal fusion surgery.  The 
examiner indicated that the veteran's upper extremities had 
full strength, normal reflexes, no objective weakness, and 
pain that radiated to the ulnar part of the extremity.  The 
veteran tested positive during a Spurling maneuver and it was 
noted that the test reproduces radicular pain in upper 
extremities secondary to foraminal stenosis.  

In this case, the separate ratings for the neurologic and 
orthopedic manifestations of the veteran's service-connected 
cervical degenerative disc disease would not combine to a 
rating in excess of 60 percent under the Combined Ratings 
Table at 38 C.F.R. § 4.25 (2004).  Consequently, an 
evaluation in excess of 60 percent is not available under the 
revised Diagnostic Code 5293 effective during the time period 
from September 23, 2002 to September 25, 2003.

As discussed above, after considering the effects of the 
pain, weakness, functional limitation, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating higher than 60 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Criteria in Effect from September 26, 2003

As noted above, the RO, in the April 2005 rating decision, 
continued a 20 percent rating for cervical degenerative disc 
disease using Diagnostic Code 5290-5243, and assigned a 
separate 10 percent rating for cervical radiculopathy, 
affecting the left upper extremity, associated with cervical 
disc disease, under Diagnostic Code 8516, effective from the 
date of the changed rating criteria, September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).

The Board will consider whether the rating criteria in effect 
from September 2003 would provide a basis for a rating higher 
than 60 percent for the veteran's cervical spine disability.  
The revised rating criteria consist of a General Rating 
Formula for Diseases and Injuries of the Spine and a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The formula for rating 
intervertebral disc syndrome is essentially the rating 
criteria that became effective in September 2002, which 
provide ratings from 10 to 60 percent.  Thus, this formula 
would not be a basis for assignment of a higher disability 
evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

The revised rating criteria are not more favorable in this 
case.  As discussed above, the veteran has already been 
assigned a 60 percent evaluation for his cervical spine 
disability and a higher evaluation is not available based on 
incapacitating episodes.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, rated according to the current 
criteria, the Board notes that multiple VA physical therapy 
consultation notes dated from 1999 to 2001 show that the 
veteran's forward flexion was recorded as 15 degrees.  Other 
findings of forward flexion of the cervical spine in the 
evidence of record were 30 degrees, 50 degrees, and 35 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  In this case, the veteran's combined 
range of motion was 205 in November 1999, 315 in June 2004, 
and 270 in February 2005.    

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  Under the new criteria, these findings could support 
a 30 percent evaluation for orthopedic symptoms.  In this 
case, the new criteria are not more favorable to the veteran.  
None of the competent medical evidence of record shows that 
the veteran suffers ankylosis of the cervical spine, as 
required for the assignment of higher percent evaluation 
under the revised rating criteria.  Therefore, an evaluation 
in excess of 30 percent is not warranted under the rating 
criteria currently in effect.

The Board will continue to evaluate the veteran's chronic 
neurological symptoms under Diagnostic Code 8516.  As 
discussed above, the Board concludes that the neurologic 
findings associated with the veteran's service-connected 
cervical spine disability approximate criteria for a 10 
percent rating under Diagnostic Code 8516 for mild incomplete 
paralysis of the ulnar nerve of the left (minor) upper 
extremity.

In this case, the separate ratings determined by the Board 
for the neurologic and orthopedic manifestations of the 
veteran's service-connected cervical degenerative disc 
disease would not combine to a rating in excess of 60 percent 
under the Combined Ratings Table at 38 C.F.R. § 4.25 (2004).  
Consequently, an evaluation in excess of 60 percent is not 
warranted under the current revised criteria (the General 
Rating Formula for Diseases and Injuries of the Spine) for 
evaluating the veteran's service-connected cervical spine 
disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5243 (2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted. Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R § 3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of a lumbar 
disability.  Moreover, as discussed above, the schedular 
criteria for a rating in excess of 60 percent have not been 
shown.  In addition, it has not been shown that the service-
connected cervical spine disability alone has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  Evidence of 
record indicates that the veteran owned his own company for 
many years until he was deemed unemployable due to multiple 
disabilities in 2004.  For these reasons, the assignment of 
an extraschedular rating for the veteran's cervical spine 
disability is not warranted.

III.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claim for entitlement 
to an increased evaluation for cervical degenerative disc 
disease have been fulfilled.  With regard to requirement (1), 
above, the RO sent the veteran a VCAA notice letter in April 
2001 and the AMC sent the veteran letters in May 2004 and 
January 2005 which informed him of the evidence necessary to 
establish entitlement to an increased evaluation.  With 
regard to requirements (2) and (3), the Board notes that the 
April 2001, May 2004, and January 2005 letters also notified 
the veteran of he and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would obtain 
relevant records from any Federal agency, and that it would 
also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the letters, the veteran was also informed that 
VA would assist him by providing a medical examination to 
make a decision on his claim.  Finally, with respect to 
requirement (4), the Board notes that in the January 2005 
letter, the veteran was explicitly asked to provide "any 
evidence in your possession that pertains to your claim".  
In addition, the RO issued a SSOC in April 2005 that 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court took the fourth element of notification.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on communications other than the RO's formal VCAA notice 
letter to the veteran dated in April 2001.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that April 2001 letter as well as the April 
2005 SSOC from the RO and the May 2004 and January 2005 
letters from the AMC were sent to the appellant after the 
RO's December 1998 rating decision that is the basis of the 
veteran's appeal.  In this case, the VCAA was enacted after 
the original AOJ adjudication of the claim in 1998.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.

As discussed above, the content of the notice provided to the 
veteran in the April 2001, May 2004, and January 2005 letters 
by the RO and AMC fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim was readjudicated in a SSOC issued in April 
2005.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2001, May 2004, and 
January 2005 letters as well as the April 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the April 2005 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2001, May 2004, and January 2005 
letters as well as the April 2005 SSOC issued by the RO.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, and 
private treatment records.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).

ORDER

A schedular 60 percent, but no greater than 60 percent, 
rating for service-connected residuals of cervical 
degenerative disc disease is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


